Citation Nr: 1442854	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  00-12 506	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral tinea pedis ("Athlete's foot").

2.  Entitlement to service connection for degenerative joint disease (DJD), i.e., arthritis.

3.  Entitlement to service connection for Non-Hodgkin's lymphoma, claimed as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel
INTRODUCTION

The Veteran served on active duty from June 1978 to August 1993.

He appealed to the Board of Veterans' Appeals (Board/BVA) from March 1999, September 1999 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

Rather than immediately deciding, the Board remanded these claims to the Agency of Original Jurisdiction (AOJ) in February 2008, April 2009, January 2012 and March 2013 for further development.  As part of the development, the AOJ was asked to associate the Statement of the Case (SOC) and the Veteran's VA Form 9 (Substantive Appeal to the Board) with the file concerning his claim of entitlement to service connection for Non-Hodgkin's lymphoma.  These documents are now part of the electronic record and, because he has perfected his appeal of this claim, it is before the Board like the others.  See 38 C.F.R. § 20.200 (2013).  Moreover, as there has been compliance - certainly substantial compliance - with the Board's remand directives, these claims are ready to be decided.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's additional claim of entitlement to service connection for Dupuytren's contracture of the hands and wrists (claimed as a bilateral hand and wrist condition) was granted in a July 2013 rating decision during the pendency of this appeal.  And as he has not in response separately appealed the rating or effective date assigned for this disability, that claim is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997). 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS), which is a paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


The claim of entitlement to service connection for Non-Hodgkin's lymphoma requires still further development before being decided on appeal, and thus is being remanded to the AOJ.  However, the Board is going ahead and deciding the claims for tinea pedis and DJD.

FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence regarding whether the Veteran's bilateral tinea pedis originated during his service.

2.  The degenerative joint and disc disease (DJD and DDD) affecting his spine is not however shown by the most probative, meaning most competent and credible, evidence of record to be causally related to a disease, an injury or an event during his service, and according to the available radiographic evidence in the way of X-rays and MRIs, the DJD (arthritis) of his lumbar spine did not manifest to a compensable degree within one year of his separation from service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, his bilateral tinea pedis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

2.  But the criteria are not met for establishing entitlement to service connection for DJD and DDD of the spine, either as directly or presumptively due to his service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Furthermore, in light of the favorable decision concerning the Veteran's claim of entitlement to service connection for bilateral tinea pedis, any error in the timing or content of the VCAA notice and assistance he received concerning this claim, even if shown to have occurred, would at most be inconsequential and, therefore, no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession pertaining to the claim.  Element (4), however, the requirement of requesting that the claimant provide any evidence in his possession pertaining to the claim, is no longer applicable.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008). 

The Veterans Claims Assistance Act of 2000 (VCAA) notice requirements apply to all five elements of a service-connection claim.  These are:  (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a "downstream" disability rating and an effective date of the award of benefits will be assigned if service connection is granted.

With regards to the Veteran's claim of entitlement to service connection for DJD, VA satisfied the notification requirements of the VCAA by means of letters dated in November 2003 and April 2005 providing the required notice of the types of evidence needed to substantiate and complete this claim, the division of responsibility between him and VA in obtaining this necessary supporting evidence, and requested that he provide any information or evidence in his personal possession pertaining to this claim - which, as explained, is no longer required.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  An additional letter in March 2006 satisfied the requirements of Dingess/Hartman by additionally informing him of how VA determines the "downstream" disability rating and effective date elements of a service-connection claim.  His claim was subsequently readjudicated in a May 2000 SOC, as well as in May 2008, March 2012 and November 2013 Supplemental SOCs (SSOCs).  If, for whatever reason, VCAA notice was not provided prior to initially adjudicating a claim, or if the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim, including in an SOC or SSOC, such that the intended purpose of the notice is not frustrated, rather served, in that the Veteran is still given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA's duty to assist also has been satisfied.  The claims file contains the Veteran's service and post-service treatment records.  Additionally, the claims file contains his personal statements, as well as those of his representative.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain that have not already been obtained and associated with the file for consideration.


The Veteran was also afforded VA spine examinations in September 2009 and February 2012.  Review of the reports of these VA examinations reveals that the examiners considered the relevant history of this claimed disability, both as reflected in the treatment records and history obtained from the Veteran personally, also his attendant symptoms, and involved comprehensive clinical evaluations and correlation of all test results.  Although the September 2009 VA examiner failed to discuss the Veteran's October 1993 VA examination, during which he had complained of lumbar pain, during the February 2012 VA examination that prior evidence was thoroughly discussed.  Accordingly, the Board concludes that the reports, especially as a whole, are adequate upon which to base a decision concerning this claim.

A.  DJD and/or DDD of the Spine

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


The Federal Circuit Court rather recently held that, for purposes of 3.303(b), where the Veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, he can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).

These chronic diseases include DJD (arthritis), though not also DDD, and may be service connected on a presumptive basis as well by showing the disease initially manifested to a degree of 10 percent or more within one year from the date of the Veteran's separation from service.  However, this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Veteran maintains he has DJD (so arthritis) of his spine, which he claims began during his service or within a year after and, as a chronic or permanent condition, per se, has been present ever since.  He argues that he developed this disease from having to handle heavy missiles.  Review of his service treatment records (STRs), however, shows no indication of complaints of, treatment for, or a diagnosis of DJD or arthritis of his spine.  The same is true for DDD, as there were no subjective complaints of relevant symptoms, etc., or objective clinical findings, including in the way of a pertinent diagnosis.  The report of his May 1993 military separation or retirement examination is also for the most part unremarkable, equally showing normal findings concerning his spine - although, on the accompanying report of his medical history, he indicated that he had experienced recurrent back pain.  

During a VA examination just a few months later, in October 1993, approximately 50 days after his separation from service, the Veteran was diagnosed with DJD, however, the examiner failed to specify the specific area of the body involved or affected.  There also was no X-ray or MRI performed during that examination.

Subsequent treatment records contain no probative evidence that the Veteran was diagnosed with DJD (arthritis) or DDD of the spine until March 1998, at which time a VA examination and X-ray report revealed these degenerative changes of his lumbar spine, i.e., the lower segment.

During a September 2009 VA examination, an MRI confirmed there were mild degenerative changes of the lumbar spine at disc levels L3-4 and L4-5, which was found to be a "minor abnormality."  The diagnoses were lumbar strain and spasm and degenerative lumbar discs disease.  The examiner opined that it was not at least as likely as not that the degenerative arthritis in the Veteran's lumbar spine had originated during his service or within the one-year presumptive period following his service.  The examiner observed that, in reviewing the claims file, the information found showing an "early" degenerative disease of the spine was from a 1998 X-ray, and a subsequent 2001 MRI finding of L4-5 DDD, which he said meant the claimed condition had manifested after 1994.

That said, because the examiner had failed to discuss the intervening October 1993 VA examination results, the claim was remanded to afford the Veteran another examination for additional medical comment concerning the determinative issue of causation (including in terms of when the degenerative disease had originated).  During this additional VA examination, which was in February 2012, diagnostic studies revealed L3-4 and L4-5 DDD with minimal arthrosis of the intervertebral facet joints distal to the L3 level.  The examiner also noted that the Veteran had a diagnosis of muscle spasm confirmed by an MRI of the lumbosacral spine in September 2011, as well as a July 1999 lumbosacral spine 
X-ray showing degenerative low lumbar spondylosis, and the aforementioned March 2001 MRI revealing L4-5 DDD.  But this additional VA examiner, like the one who earlier had evaluated the Veteran, ultimately concluded that the degenerative arthritis of the Veteran's lumbar spine was less likely than not to have had its onset either during his military service from June 1978 to August 1993 or within one year of separation, meaning by August 1994.  This additional VA examiner explained that, although the Veteran had complained of recurrent back pain during his May 1993 military separation examination, and was later diagnosed clinically with degenerative disease on October 20, 1993 (referring to during his initial VA compensation examination), that examiner did not specify which body part he was referring to and did not corroborate the clinical diagnosis by X-rays, which this current VA examiner said are the study of choice to diagnose DJD.  [Note:  According to 38 C.F.R. § 4.71a, Diagnostic Code 5003, arthritis must be objectively confirmed by X-ray.]  Like the previous VA examiner, this additional VA examiner observed that the first time the Veteran had objective radiographic findings of arthritis was in March 1998, several years after his military service.

Unfortunately, then, based on this collective body of evidence, the Board concludes that the most probative (meaning the most competent and credible of it) is against the Veteran's claim of entitlement to service connection for DJD/DDD of his spine, both on direct and presumptive bases.  Although the evidence of record confirms he has this claimed disease, there is no probative indication it initially manifested during his service or even within a year of his discharge or is otherwise related or attributable to his service.  So this critical "nexus" element of causation is not met.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").

Although, as the VA compensation examiners acknowledged, the Veteran complained of recurrent back pain during his May 1993 military separation examination, also later that year in October 1993 received a diagnosis of degenerative disease, they were unable to conclude it necessarily was in reference to his spine and in any event did not include confirmatory radiographic findings in the way of an X-ray or MRI.  And, to reiterate, this objective confirmation is essential according to 38 C.F.R. § 4.71a, Diagnostic Code 5003.

As it stands, there unfortunately is no probative evidence confirming the Veteran had arthritis of his spine until 1998, nearly 5 years after his military service ended, so beyond the one-year presumptive period that terminated as of August 1994.

Ultimately, the Board must consider all the evidence relevant to this claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003).

In addition to the medical evidence, the Board has considered the Veteran's lay statements concerning the etiology and time of inception of his lumbar spine arthritis (DJD) or other degenerative disease (DDD).  The Court has held that a claimant is competent to attest to factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, although the Veteran is competent to report what comes to him through his senses, there is no evidence that he has medical knowledge or training that would permit him either to diagnose or determine the etiology of his degenerative disease, including insofar as when it initially manifested (during versus since his service, even beyond the one-year presumptive period).  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As such, although the Board recognizes his belief - no doubt sincere - that his degenerative disease is the result of his military service and the specific type of activity alleged (e.g., handling heavy missiles, etcetera), his statements concerning this simply are not competent because DJD and DDD are medically complex, not instead simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  This determination is made on an individual, case-by-case, basis.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).


In this circumstance the "benefit-of-the-doubt" rule does not apply because the preponderance of the evidence is unfavorable, so the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Bilateral Tinea Pedis

There is conversely the required correlation between this additionally-claimed condition and the Veteran's military service.  He says this condition began during his service and has persisted, so continued ever since.

In January 2012, the Board remanded this claim to have him undergo a VA medical examination for an opinion concerning whether his bilateral tinea pedis had initially manifested during his service, including as suggested by an instance of dyshidrosis of the feet in August 1981.  During the February 2012 VA examination he had on remand, the examiner determined this condition was less likely than not related to service, explaining that tinea pedis and dyshidrosis are different disease entities with different pathophysiological processes unrelated to each other.  He specifically noted that there was no evidence of treatment for tinea pedis in the Veteran's STRs.

The United States Court of Appeals for Veterans Claims (Court/CAVC), however, has held that a Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002) (discussing this in the context of a claim for tinnitus, i.e., ringing in the ears).  In this regard, the Board observes that, during an October 1993 VA examination, just some 50 days after his separation from service, the Veteran was diagnosed with tinea pedis with desquamative skin on the feet.  This finding was not addressed by the February 2012 VA examiner.

Consequently, in May 2013, this claim was again remanded to obtain a supplemental opinion from the February 2012 examiner that would also consider and address the findings of the October 1993 VA examination, as well as a July 2009 statement from the Veteran's private physician opining that the tinea pedis was acquired during active duty service.  In a subsequent October 2013 VA (DBQ) examination report, the examiner determined this condition was less likely than not related to the Veteran's service.  But even this additional examiner failed to provide any explanatory rationale, which is where most of the probative value of an opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008).  Instead, this additional examiner merely observed that the condition had not been diagnosed until 50 days after the Veteran's military service.  In so concluding he did not consider the 2009 positive nexus opinion from the Veteran's private physician.

Thus, when considering all of the relevant evidence of record, including particularly this 2009 statement from the Veteran's private physician, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinea pedis is warranted.  38 U.S.C.A. §§ 1110 , 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


ORDER

The claim of entitlement to service connection for degenerative disease of the spine (DJD and DDD) is denied.

However, the claim of entitlement to service connection for tinea pedis is granted.


REMAND

Non-Hodgkin's Lymphoma, Including as a Result of Exposure to Ionizing Radiation

As already alluded to, the Veteran has perfected his appeal of the January 2010 denial of this claim of entitlement to service connection for Non-Hodgkin's Lymphoma.  He contends that he served for 15 years at various Hawk missile sites and, thus, was exposed to ionizing radiation.  See statement, March 2008.

In support of this claim, the Veteran has submitted a "buddy" statement from D.M.C. attesting that he served with the Veteran at Ft. Bliss, Texas, where the Veteran, as a crew chief, was in an open launcher section with the radar in full operational mode.  See statement, May 2009.

VA regulations provide that service connection may be established for diseases (including Non-Hodgkin's Lymphoma) claimed to be attributable to radiation exposure in service under (1) the presumptive service connection provisions of 
38 C.F.R. § 3.309(d) involving "radiation-exposed veterans," (2) the development procedures of 38 C.F.R. § 3.311 involving "radiogenic diseases," or (3) by establishing direct service connection.  See 38 U.S.C.A. § 1112(c) (West 2002); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Title 38 C.F.R. § 3.309(d) provides presumptive service connection for certain diseases that manifest in a "radiation-exposed veteran."  For VA purposes, a veteran will be considered a "radiation-exposed veteran" if he or she participated in a "radiation-risk activity" during service.  38 C.F.R. § 3.309(d)(3)(i) (2013).  In claims involving radiation exposure (other than atmospheric nuclear weapons test participation and Hiroshima and Nagasaki occupation claims), a request will be made for any available records concerning the veteran's exposure to radiation.  See 38 C.F.R. § 3.311(a)(2)(iii) (2013).

Here, although VA sought records of the Veteran's claimed exposure to ionizing radiation, the Department of the Army was unable to locate any such records.  Notwithstanding the provisions of §§ 3.307, 3.309 and 3.311, the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude an appellant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).


Although there is no medical evidence that would suggest the Veteran's 
Non-Hodgkin's Lymphoma is the result of his service, the Federal Circuit Court has held that medical evidence is not categorically required when the determinative issue involves either a medical etiology or diagnosis, but rather may, depending on the facts of the case, be established by competent lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In this case, because there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the [V]eteran's service," but there is "insufficient competent medical evidence on file for the [VA] Secretary to make a decision on the claim," see McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board finds that a VA examination and opinion are needed to determine whether the Veteran's Non-Hodgkin's Lymphoma is the result of his service, including especially his alleged exposure to ionizing radiation.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule the Veteran for an examination with an appropriate, qualified examiner to determine whether the Non-Hodgkin's Lymphoma is the result of active duty service, to specifically include exposure to ionizing radiation.  All necessary diagnostic testing and evaluation must be performed and all clinical findings reported in detail.  The claims folder, including a complete copy of this decision and remand, must be provided to the examiner for review of pertinent documents, and the examiner must note that the claims folder has been reviewed.  The examiner should also elicit from the Veteran a personal history concerning his claimed symptoms (both during and after military service) and treatment and note that, in addition to the medical evidence, the Veteran's statements have been taken into consideration in the examiner's opinion.  

The VA examiner is requested to offer an opinion, with supporting rationale, as to whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of at least 50 percent), or unlikely (i.e., a probability of less than 50 percent) that the Veteran's Non-Hodgkin's Lymphoma began during his service from June 1978 to August 1993, within a year of his discharge, so by August 1994, or is otherwise causally linked to any incident of his service, including especially the alleged exposure to ionizing radiation (assuming it is first confirmed said exposure, in fact, occurred).  

It is most essential the examiner discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

The examiner is advised that the term "at least as likely as not" does not mean merely within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against it.  "More likely" and "at least as likely as not" support the contended causal relationship, whereas "unlikely" weighs against the claim.

If, for whatever reason, the examiner is unable to offer an opinion without resorting to mere speculation, this should be expressly noted in the record but, more importantly, explanation provided as to why a more definitive response is not possible or feasible, such as by indicating whether the limits of medical knowledge have been exhausted or, instead, for example, he needs further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data or there are multiple possible etiologies with none more prevalent than another.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to, given these type uncertainties, and that there admittedly are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

2.  Then readjudicate this remaining claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran an SSOC concerning this claim and give him and his representative time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


